PER CURIAM.
Judgment was rendered in this case on November 5, 1973. An application for rehearing was timely filed by the Defendants-Intervenors-Appellants, and we denied the application on December 3, 1973. On December 21, 1973, the Appellants filed a Notice of Intent to Seek Writs To The Supreme Court. The Appellants attached to this Notice a request that this Court certify certain questions regarding the case to the Supreme Court under the authority granted this Court by Article VII, Section 25 of the Constitution of 1921 and LSA-R.S. 13:4449.
We do not consider Appellant’s request to certify questions to the Supreme Court for the reason that this Court is without jurisdiction to consider the matter after the rehearing has been denied.
Application denied.